DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The Fig. 4 is objected to because there is a typographical error in box #412. An item “A1xN” appears to be a typo of “A3xN”.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(b), applicant amended claim 1. By reviewing the amended claims, the examiner believed the amended claim 1 still has issues under §112(b). See more explanation below in the rejection under 35 U.S.C. §112(b).
  
Regarding the rejection under 35 U.S.C. §101, applicant presented arguments (Remarks, pages 4-8) that pending claims are patent eligible under §101. The examiner agreed that the claimed invention is not directed to an abstract idea. The rejection under §101 has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended claims 1-3 and argued (Remarks, pages 8-10) that claimed invention is not obvious over the cited references. After reviewing the amended claims and cited references, the examiner agreed that the arguments are persuasive. The rejection under §103 has been withdrawn. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites: “altering (boosting or surprising) the weights …”. 

The words inside parenthesis marks () are not limitations and must be removed.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

computing a surprisingness score by combining the detected signals exponentially”. 

The examiner has reviewed the disclosure and believed the above underlined limitation is related to a feature as disclosed in the specification (pages 13-14, describing fig. 4, a portion of Fig. 4 is duplicated below)

    PNG
    media_image1.png
    155
    616
    media_image1.png
    Greyscale


In the equation for calculating score (claimed “a surprisingness score”), informative features (A1, A2, A3, … C, D, E, corresponding to claimed “signals for surprising informative features”) are NOT combined exponentially as recited in claim 1. Instead, exponential weighting (N, N2, N3) are used (Spec, page 15, 2nd paragraph). The claimed feature is inconsistent with the disclosed feature and the disclosure does not provide adequate support for the limitations recited in claim 1.  Ms. Schmidt (Reg.  63,040) acknowledged the issue during an interview conducted on 06/22/2021 and would address the above mentioned inconsistent issue in the next response. 

Claims 2-3 are rejected because these dependent claims include all limitations of claim 1 and fail to remedy deficiency of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “processing data received in the computer memory”.  The first limitation defines storing many items into a computer memory such as “sentence of text, geoscience lexicons, surprising informative features …” 

It is unclear if claimed “data” in the processing step refers to all items stored in the memory or some of items mentioned in the receiving step. Claim 1 fails to interrelated essential elements of the invention as defined by specification. A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).

data” refers to “sentence of text”. Ms. Schmidt (Reg. 63,040) confirmed examiner’s guess during an interview conducted on 06/22/21. Ms. Schmidt agreed to address the ambiguous issue in the next response. 

Claims 2-3 are rejected because these dependent claims include all limitations of claim 1 and fail to remedy deficiency of claim 1. 

In addition, applicant did not correct some antecedent basis issues mentioned in the previous office action. For example, claim 3 recites “human feedback from the presentation…”. The antecedent limitations never mention any presentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659